Case 1:17-cv-01449-NRB Document 60 Filed 01/16/20 Page 1 of 1

Email: mflomenhaft@brainjusticeny.com

| January 16, 2020
|

VIA ECE AND FAX: (212) 805-7927

The Hon. Naomi Reice Buchwald

United States District Court

Southern District of New York

500 Pearl Street |

New York, New York 10007-1312

Re: Ibroc v. Ivan Sergio Idrovo and

JC Transport Inc.

S.D.N.Y. Case No.: 17-cv-01449-NRB

Dear Judge Buchwald:

I am the attorney for the Plaintiffs. I am writing to request 4

n adjournment of the

conference currently scheduled for January 22, 2020. I was hospitalized for over a week due
to Rhabdomyolysis; I was released on January 10 and I am currently homebound. I will
require at least a month to regain the ability to walk. I therefore request an adjournment of

the January 22, 2020 conference to early March.

Thank you Ke your consideration.

Very truly

yours,

| Vi (Loop ae pp

Michael Hlomenhaft (MF0383)

CC: (via ECF) ©
Thomas A. Catalano, Esq.
Lester Schwab Katz & Dwyer, LLP
100 Wall Street
New York, New York 10005-3701

 

 
